DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-20 are canceled. 
Claims 21-40 are pending.
Applicant provided information disclosure statement 3/31/2022.
This is a final office action with respect to Applicant’s amendments filed 6/27/2020.


Response to Arguments

35 USC 101
Applicant's arguments filed 6/27/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 


	Applicant argues on page 14

	The electronic communications channels, e.g., instant messaging, chat, and emails, which are inherently tied to the computing environment, and communications conducted via these electronic channels cannot be performed in the human mind or by a human using a pen paper. For example, instant messaging or email communications cannot exist outside the computing environment. Admittedly, messages can be exchanged through paper mails, and in-person or telephone conversations, but the claims in the instant application require very specific forms of communications - electronic communications., which cannot be performed in the human mind or by a pen and paper.
Further, with regard to the allegation that the claims are directed to managing
interactions between people, Applicant respectfully submits that claim 21 recites limitations
for determining electronic communication channels that a user of an electronic
communications system can be automatically added to or be removed from, and does not
recite any limitation related to managing interactions between people.

	Examiner respectfully disagrees. 

	Identifying a list of communication channels, determining if a user is a member or not of a communication channel, and adding a member to a communication channel still falls under the abstract idea grouping of a mental process (including an observation, evaluation, judgment, opinion). A user can identify, determine, and add a member to communication channel without the use of a computer. For example, the claim language is very broad with respect to adding a user to a communication channel, this can merely mean telling a user he is part of a communication channel, or writing a user name on a list for the communication channel. The claims do not state using a computer program/software to add the user to the communication channel. The electronic communication channels (i.e. communicating in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

	In addition, the claims clearly fall in the abstract idea grouping of certain methods of human activity. The claims clearly state communication channels and para 0001-0003 of Applicant’s specification states (Embodiments of the present invention relate generally to project management…A user, when trying to do a project with another organization, leverages a team of people from his/her own organization throughout the project process. There is a constant need to communicate with the right people in his/her organization and also to keep the most relevant people up to date about what is happening with the project. [0003] Although project specific communication platforms such as instant messaging exist, none of them tackle the problem of automatically bringing together the most relevant people for a specific project) This clearly shows project management/business relations and managing interactions between people with respect to working on a project. 



	Applicant argues on page 15 
	
	Even if claim 21 was directed to the alleged abstract idea of collecting/receiving/transmitting data and fell under the grouping of mental process as alleged, the claim, as a whole, would be integrated a practical application of the abstract idea because when it represents a specific technical improvement over prior art systems.
While in Example 42, the specific improvement is to allow remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, the specific improvement prior art messaging systems in Applicant's claim 1 is to automatically manage electronic channels in an electronic communication system.

Examiner respectfully disagrees. 

The claims are not analogous to example 42 since the claims are not solving a technical problem but a business problem. The business problem here is identifying relevant people when working on a project and improving communication between people while working on a project. (See para 0001-0003). A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. 
In addition, the claimed invention’s steps do not require a computer and are merely automating a manual process of determining user communication groups. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).


Applicant argues on page 16 

Further, Applicant's claim 1 does not just perform generic computer functions used to "apply" the alleged abstract idea. Instead, Applicant's claim 1 recites determining electronic communications channels that a user of an electronic communications system can be added to or removed from. The electronic communication channels are an inherent part of the electronic communications systems. Without the computer environment (e.g., the electronic channels), the method would not be able to be implemented.

Examiner respectfully disagrees. 

The Applicant has not shown how the computer performs functions that are not generic. In addition,  the electronic communication channels (i.e. communicating in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 

USC 103

Applicant’s arguments, filed 6/27/2022, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 21-40 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 21-40 recite a Judicial Exception. Exemplary independent claim 21 and similarly claims 37 and 40 recite the limitations of 

Querying…to obtain a first list of data entities, wherein each of the data entities of the first list includes information of a task expected to be completed within a predetermined period of time, and wherein each task is processed according to a plurality of predetermined states that are in a sequential order and define a life cycle of the corresponding task; storing the first list of data entities… selecting a subset of the data entities from the first list of data entities…that satisfies one or more predetermined criteria; for each data entity in the subset of the data entities, identifying a first list of a plurality of electronic communication channels associated with the corresponding data entity, determining whether a first user is in a first user role configured to be associated with a first state of the corresponding data entity, accessing…to identify a first electronic communication channel of the plurality of electronic communication channels of which the first user is not a member, and in response to determining that the first user is not a member of the first electronic communication channel and that the first user is in the first user role, automatically adding the first user as a member to the first electronic communication channel, such that the first user can communicate with another member of the first electronic communication channel; and transmitting requests…to add the first user to the first communication channel.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving/transmitting data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (including an observation, evaluation, judgment, opinion), because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of server, the claims language encompasses a user simply making determinations of which users to add to a communication channel. For example, a project manager can access a project list and determine the project progress with respect to stages. The project manager can identify users with respect to the stage of the project and determine user groups so they can communicate with one another. These steps do not require a computer and are merely automating a manual process of determining user communication groups. 

The claims also deal with managing projects and personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of server, API, network, database system, local datastore, storage device, electronic communications system, instant messaging system, electronic communication channel, calendar system, processor, memory, data processing system and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe additional users, additional project lists, and additional project states. In another example, the dependent claims further describe roles for the users such as a group leader. In another example, the dependent claims describe criteria to make the subset of project lists such as items being flagged. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 21, 37, and 40 recite
server, API, network, database system, local datastore, storage device, electronic communications system, electronic communication channel 
Claim 30 recites calendar system
Claim 36 recites instant messaging system, electronic network

Claims 37 recites non-transitory computer readable medium and processor
Claim 40 recites processor, memory, data processing system
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer processors as seen in para 0054.   
When looking at the additional elements in combination, the applicant’s specification merely states  general purpose computer processors in para 0054. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Horvitz (US7644144B1) Discloses a system for optimizing the value of communications between communicating parties is provided. The system includes a communication group manager that facilitates specifying policies, preferences and/or automated analysis of ideal communication channels, routing and/or scheduling in terms of communicating party groups that can be pre-populated clusters of communicating parties, assembled based on relationships (e.g., organizational), and/or assembled based on satisfying inclusion criteria (e.g., age, location, competence, communication history, meeting history).

	Geppert (US20100251177A1) Discloses systems, methods, and non-transitory computer-readable storage media for presenting a contact manager associated with a communication session represented in a graphical user interface (GUI). 


	Mehr (US 20150312195 A1) Discloses a system and method displays lists of users or messages in segments, with some segments showing messages or users believed to be more relevant to the user than others on the list.

	Anderson (US 8510472) Discloses methods, devices, and systems for managing message distribution lists. More specifically, the message distribution list may be location-specific and the recipients listed in the list may be dynamically updated based on their detected presence with respect to a particular location.

	Sipher (US 8316062 B1) Discloses a method and system for automatically populating contact information using an voice message addressed to a distribution list.

	Gawali (US 20180004967 A1) Discloses an invention that provides a method of adding group email aliases to a list of email recipients by typing one member's email ID of the group email aliases. The association information between a team member's email ID and a corresponding group email alias is stored in a central database and is identified during adding the team member's email ID to an email recipient list.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683